Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8,11-18,20 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Kubota (US 20150268448). 

    PNG
    media_image1.png
    647
    614
    media_image1.png
    Greyscale

Regarding claim 1, Kubota teaches an optical imaging lens assembly (Figs. 1&16, e.g., Fig. 1, [76-], +--+---), comprising a first lens, a second lens, a third lens, a 
the first lens has a positive refractive power; 
the fourth lens has a positive refractive power, an object-side surface of the fourth lens is a concave surface, and an image-side surface is a convex surface; 
an object-side surface of the fifth lens is a convex surface; 
the sixth lens has a negative refractive power; and 
the seventh lens has a negative refractive power.

Regarding claim 2, Kubota further teaches the optical imaging lens assembly as claimed in claim 1, wherein an object-side surface of the seventh lens is a concave surface (near edge).

Regarding claim 3, Kubota further teaches the optical imaging lens assembly as claimed in claim 1, wherein an effective focal length f1 of the first lens and a center thickness CT1 of the first lens satisfy the following relationship: 4.5<f1/CT1 <6.5 (4.68/0.876).

Regarding claim 4, Kubota further teaches the optical imaging lens assembly as claimed in claim 1, wherein an effective focal length f4 of the fourth lens and an effective focal length f of the optical imaging lens assembly satisfy the following relationship: 0.5<f4/f<1.5 (7.95/7.18).

Regarding claim 5, Kubota further teaches the optical imaging lens assembly as claimed in claim 1, wherein an effective focal length f4 of the fourth lens and a radius of curvature R7 of the object-side surface of the fourth lens satisfy the following relationship: -2<f4/R7<-1 (-7.95/4.712).

Regarding claim 6, Kubota further teaches the optical imaging lens assembly as claimed in claim 1, wherein a radius of curvature R9 of the object-side surface of the fifth lens and a radius of curvature R10 of an image-side surface of the fifth lens satisfy the following relationship: 0<|R9/R10|<10 (31/4).

Regarding claim 7, Kubota further teaches the optical imaging lens assembly as claimed in claim 1, wherein an effective focal length f6 of the sixth lens and a center thickness CT6 of the sixth lens satisfy the following relationship: 32<|f6/CT6I<64 (22.43/0.483).

Regarding claim 8, Kubota further teaches (Fig. 16, [96-], L4 near edge being concave on object side and convex on image side) the optical imaging lens assembly as claimed in claim 1, wherein a maximum inclination angle  of an image-side surface of the seventh lens satisfies the following relationship: 15O≤≤51O (~40 near edge of L7 in Fig. 16).

Regarding claim 11, Kubota further teaches the optical imaging lens assembly as claimed in 1, wherein a radius of curvature R3 of an object-side surface of the second lens and a radius of curvature R4 of an image-side surface of the second lens satisfy the following relationship: -46<(R3+R4)/(R3-R4)<6 (~1).

Regarding claim 12, Kubota further teaches the optical imaging lens assembly as claimed in 1, wherein an effective focal length f1 of the first lens and an effective focal length f7 of the seventh lens satisfy the following relationship: 0.5<|f1/f7|<1.5 (4.68/7.43).

	Regarding claims 13-18 and 20, mutatis mutandis, Kubota teaches all the limitations as stated in claims 4,3,5-8 and 11-12 rejections above.

Claim(s) 1,9-10 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Tang (US 20170059826). 

    PNG
    media_image2.png
    704
    712
    media_image2.png
    Greyscale

Regarding claim 1, Tang teaches an optical imaging lens assembly (Fig. 3, Table 5, +-+++--), comprising a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens and a seventh lens which are provided in sequence from an object side to an image side along an optical axis and have refractive powers, wherein 
the first lens has a positive refractive power; 
the fourth lens has a positive refractive power, an object-side surface of the fourth lens is a concave surface (near edge), and an image-side surface is a convex surface (near edge); 
an object-side surface of the fifth lens is a convex surface; 
the sixth lens has a negative refractive power; and 
the seventh lens has a negative refractive power.

Regarding claim 9,  Tang further teaches the optical imaging lens assembly as claimed in claim 1, wherein a radius of curvature R13 of an object-side surface of the seventh lens and a center thickness CT7 of the seventh lens satisfy the following relationship: -12<R13/CT7<-8 (-3.19504/0.352119).

Regarding claim 10, Tang further teaches the optical imaging lens assembly as claimed in 1, wherein an effective focal length f of the optical imaging lens assembly and an Entrance Pupil Diameter (EPD) of the optical imaging lens assembly satisfy the following relationship:
f/EPD≤2.0 (2.0).

Allowable Subject Matter
Claim(s) 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding claim 19, the prior art of record neither anticipates nor renders obvious all the limitations of claim 19 for an optical imaging lens assembly including “-12<R13/CT7<-8”, along with the other claimed limitations of claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234